          Case 2:18-cr-00191-APG-GWF Document 70 Filed 10/29/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                              Case No.: 2:18-cr-00191-APG-GWF

 4            Plaintiff                                Order Denying Motion to Defer Payment
                                                            of Restitution and Court Fees
 5 v.
                                                                      [ECF No. 67]
 6 RANDY HUMPHREY,

 7            Defendant

 8           Defendant Randy Humphrey filed a motion asking me to defer his payment of fines,

 9 court fees, and restitution during his incarceration. ECF No. 67. Humphrey claims he is in lock-

10 down in prison because of COVID-19 and thus unable to work. Also, his family is struggling

11 financially and unable to help him make the required payments. The Government responds that

12 the Bureau of Prisons’ information indicates Humphrey may still be working at the prison. ECF

13 No. 69.

14           Humphrey has not offered sufficient reasons to excuse his payment obligations. Even if

15 he is temporarily not working at the prison due to a COVID-19 lockdown, that lockdown will

16 eventually end. At some point (if not already), Humphrey will be able to resume working. A

17 temporary suspension of work does not justify excusing payment over the remaining years of his

18 incarceration.

19           I THEREFORE ORDER that the motion to defer payment (ECF No. 67) is DENIED

20           DATED this 29th day of October, 2020.

21

22
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
23
